Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 17, 2021 is being considered by the examiner.

Claim Interpretation
This application includes the claim limitations, not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a tracking subsystem”, in claims 1 and 15
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
Claims 1-20 of the instant Application are patentably distinct from claims 1-20 of US patent 10,6214,44, because the conflicting claims are not identical; and the claims of instant application are not obvious over the patent claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8, and 15 are allowable over the prior art of record
Claims 2-7 are allowable in view of their dependency from claim 1.
Claims 9-14 are allowable in view of their dependency from claim 8
Claims 16-20 are allowable in view of their dependency from claim 15

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
	“ wherein 30the tracked pixel position of the first item in the first frame corresponds to a first stopped position of the first item;43022692ATTORNEY'S DOCKETPATENT APPLICATION 090278.0195149determine that the first stopped position of the first item in the first frame is nearer a first pixel position associated with the first person than a second pixel position associated with the second person; and in response to determining that the first stopped position is nearer the 5first pixel position, assign the first item to the first person”


a sensor positioned above a rack in a space, the sensor configured to generate top-view images of at least a portion of a space comprising the rack, (see at least: Fig. 1a, and col. 12, line 63 through col. 13, line 6, where the overhead camera of Fig. 1a, can be placed in various locations in the store, which implicitly enables generating top-view images of at least a portion of a space comprising the rack);  
5a plurality of weight sensors, each weight sensor associated with a corresponding item stored on a shelf of the rack, (see at least: Fig. 1B, and col. 12, lines 41-47, weight sensors can also be integrated into the shelf locations, to determine when specific items have been removed, [i.e., each weight sensor implicitly associated with a corresponding item stored on a shelf of the rack]); and 
a tracking subsystem coupled to the image sensor and the weight sensors, (see at least: (col. 11, lines 9-13, the retail store has one or more local compute systems, [i.e., tracking subsystem], which may interface with the sensors and/ or systems used to track users and/or items and identify presence of items and or interaction of with items, [i.e., local compute systems implicitly coupled to the image sensor and the weight sensors]), 
the tracking subsystem configured to: receive an image feed comprising frames of the top-view images 10generated by the sensor, (see at least: Fig. 1a, and col. 12, line 63 through col. 13, line 6, where the overhead camera of Fig. 1a, can be placed in various locations in the store, which implicitly provides one or more images comprising frames of the top-view images);

detect an event associated with a portion of a person entering a zone adjacent to the rack and a change of weight associated with a first item being removed from a first shelf associated with a first weight sensor;  (col. 13, lines 1-7, overhead cameras tracking of movement of users throughout the store, where some overhead cameras can also be used to detect the shape of the user's body, and determine when the user's torso has a limb extending therefrom, and extending into one or more shelves, [which enables detecting an event associated with a portion of a person entering a zone adjacent to the rack]. Further, Fig. 1B, and col. 15, lines 29-31, that weight sensors can be located in areas where they share weight sensing capabilities for multiple products or items, [i.e., the weighting sensors implicitly detect the change of weight associated with the multiple products or items, “a first item”]); 
15in response to detecting the event, determine that a first person and a second person may be associated with the detected event, based on one or more of a first distance between the first person and the rack, a second distance between the second person and the rack, and an inter-person distance between the first person and the second person, (col. 128, lines 20-28, and Fig. 53,  as shown, Jack and Jill are both accessing shelf 5104, where  the various sensors described above can be used, and also cameras can detect when specific users are reaching into the shelving units, [which implicitly determine  that a first person and a second person may be associated with the detected event by the plurality of sensors]). Further, col. 129, lines 1-12, discloses an 
track, in the stored frames, a pixel position of the first item, (col. 15, lines 17-24, motion sensors can be utilized to track the respective movements of an object or item in the store as well as the users or multiple users traversing the store, [which enables tracking at least one pixel position of the item, since the item includes a plurality if pixels]).
However, while disclosing tracking the respective movements of an object or item in the store, Zalewski fails to teach or suggest, either alone or in combination with the other cited references, wherein 30the tracked pixel position of the first item in the first frame corresponds to a first stopped position of the first item;43022692ATTORNEY'S DOCKETPATENT APPLICATION 090278.0195149determine that the first stopped position of the first item in the first frame is nearer a first pixel position associated with the first person than a second pixel position associated with the second person; and in response to determining that the first stopped position is nearer the 5first pixel position, assign the first item to the first person.

A further prior art of record, Jeon et al, (US-PGPUB 2018/0350218), discloses the evaluation system, which receives RFID tag read information from two or more of the RFID readers of a particular RFID tag that is exclusively associated with a particular 
store or buffer frames in the interval of 15 seconds before and after the current reproduction time); but fails to teach or suggest, either alone or in combination with the other cited references, wherein 30the tracked pixel position of the first item in the first frame corresponds to a first stopped position of the first item;43022692ATTORNEY'S DOCKETPATENT APPLICATION 090278.0195149determine that the first stopped position of the first item in the first frame is nearer a first pixel position associated with the first person than a second pixel position associated with the second person; and in response to determining that the first stopped position is nearer the 5first pixel position, assign the first item to the first person.

An additional prior art of record, Jiang et al (US Patent 10,438,277), discloses a system, comprising: a sensor positioned above a rack in a space, the sensor configured to generate top-view images of at least a portion of a space comprising the rack, (see at least: col. 4, lines 26-29, the image capture devices 208 may be positioned overhead, which enables generating top-view images of at least a portion of a space comprising the rack); 5a plurality of weight sensors, each weight sensor associated with a corresponding item stored on a shelf of the rack, (col. 5, lines 37-39, “pressure sensor and/or scale”); and a tracking subsystem coupled to the image sensor and the weight sensors, the tracking subsystem configured to receive an image feed comprising frames of the top-view images 10generated by the sensor, (col. 25, lines 16-17, “obtaining multiple frames of video”); detect an event associated with a portion of a person entering a zone adjacent to the rack and a change of weight associated with a first item being removed from a first shelf associated with a first weight sensor, (col. 20, lines 51-52, an event may be any interaction or action between a user and an item);  and 15in response to detecting the event, determine that a first person and a second person may be associated with the detected event, based on one or more of a first distance between the first person and the rack, a second distance between the second person and the rack, and an inter-person distance between the first person and the second person, (col. 21, lines 40-45, user pattern may be considered a candidate user pattern if it is located with a defined distance 1128 of an event location during the event time window); but fails to teach or suggest, either alone or in combination with the other cited references, wherein 30the tracked pixel position of the first item in the first frame corresponds to a first stopped position of the first item;43022692ATTORNEY'S DOCKETPATENT APPLICATION 090278.0195149determine that the first stopped position of the first item in the first frame is nearer a first pixel position associated with the first person than a second pixel position associated with the second person; and in response to determining that the first stopped position is nearer the 5first pixel position, assign the first item to the first person

Regarding claim 8, claim 8 recites substantially similar limitations as set forth in claim 1. As such, claim 8 is in condition for allowance, for at least similar reasons, as stated above.

Regarding claim 15
Other prior art listed on the attached form PTO-892 show various aspects 
of the invention but none, either alone or in combination, teach or suggest all the claimed limitations. 

US-PGPUB 2001/0049690, discloses a method and apparatus for monitoring the 
effective velocity of items through a store or warehouse, (see at least: Abstract).

US-PGPUB 2017/0039613, discloses a wearable AR device (ARD), configured to 
monitor the movement and/or location of the particular item as the shopper moves around the store, (Par. 0005)

US Patent 9,996,818, discloses monitoring the inventory location for activity, 
using process 1800, such as detecting a movement of an item by comparing pixels of adjacent frames of video of the inventory location to determine difference in the color values, and/or depth information between adjacent frames exceeding defined threshold [i.e., calculate, based on the tracked pixel position of the first item, a velocity of the first item as it is moved through the space during a period of time]).

TW 201928830, discloses performing purchasing intention analysis of a target 
product analysis, if the person enters detected area of another product rack, is performed, (see at least: Abstract)


Kyota et al, (“Robust Estimation of Product Amount on Store Shelves from a 
Surveillance Camera for Improving on Shelf Availability, 2018 IEEE, Pages 1-6)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        03/31/2021